DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 5-10, and 12 are pending in this application and have been examined on the merits. Claims 3-4 and 11 have been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 08/05/2022, with respect to the Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant's arguments, see pp. 8-14 and 16-20, filed 08/05/2022, with respect to the combination of Wang in view of Stahl failing to teach “automatically setting rotational speed of a fan based on a capacity of the different capacities corresponding to the one of the interchangeable lower bodies which includes the first interchangeable body” have been fully considered but they are not persuasive. The applicant argues that, since Wang does not explicitly disclose a configuration of the fan wherein a fan rotational speed being automatically set based on a capacity of the interchangeable lower body and Stahl does not disclose a fan that is interchangeable, the combination fails to disclose the function of “automatically setting rotational speed of a fan based on a capacity of the different capacities corresponding to the one of the interchangeable lower bodies which includes the first interchangeable body”. The examiner is not convinced that these arguments show that the combination of Wang in view of Wang fails to disclosed the indicated feature. The non-final rejection, see pp. 3 and 5-7, filed 05/05/2022, details that Wang discloses an interchangeable lower section in the form of multiple combinations of lower body modules (see pg. 3 of the non-final rejection) and a fan in the form of the fan depicted in annotated fig. 1 (see annotated fig. 1 below), while Stahl discloses a system in which a fan speed is automatically set based on the capacity required for the system (see pp. 6-7 of the non-final rejection). The examiner believes that it would be obvious to one of ordinary skill in the art to combine the auto-adjusting fan speed system of Stahl with the device of Wang, and since the fan speed adjusting system of Stahl responds to the required capacity of the system the combination of Wang in view of Stahl would inherently be capable of adjusting the fan speed when the required capacity of the installed lower modules of Wang changes. Additionally, the applicant’s argument regarding the fan of Stahl not being interchangeable appears to be moot since the current claim set does not appear to claim that the fan is interchangeable. For these reasons the arguments regarding “automatically setting rotational speed of a fan based on a capacity of the different capacities corresponding to the one of the interchangeable lower bodies which includes the first interchangeable body” for claims 1-12 are not persuasive and the 35 USC 102/103 rejection is not withdrawn.
Applicant's arguments, see pp. 15, filed 08/05/2022, with respect to the top cover 1 of Wang being unable to correspond to the upper body of claim 1 have been fully considered but they are not persuasive. The applicant appears to argue that the top cover of Wang cannot correspond to the upper body of claim 1 (see Applicant’s Arguments, pg. 15, filed 08/05/2022). The examiner is not convinced by this argument since the current claim set does not claim limitations that distinguish the upper body from the top cover of Wang. Fig. 1 of Wang discloses top cover 1 as a structure that one of ordinary skill in the art would recognize as an upper body. For these reasons the arguments regarding the top cover 1 of Wang being unable to correspond to the upper body of claim 1 are not persuasive and the 35 USC 102/103 rejection is not withdrawn.
Claim interpretation
The amendments to the claims filed 08/05/2022 has amended the limitation “lower body” to the limitation “first interchangeable lower body”. The term “first interchangeable lower body” does not appear in the applicant’s original disclosure, filed 01/23/2020. The examiner recognizes that the original specification discloses a plurality of interchangeable lower bodies which must necessarily include a first interchangeable lower body. In order to avoid new matter issues the examiner is interpreting the “first interchangeable lower body” to be the same as the “interchangeable lower body”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0153040 (referred to as Wang) in view of US 6,705,389 (referred to as Stahl).
Regarding claim 1, Wang discloses an air purification device (air handling system as depicted in fig. 1 and para. [0038]) including an interchangeable lower body (para. [0039] discloses the modular capability to install different lower body modules), the air purification device comprising: an upper body (top cover 1. See figs. 1-2 and 10) opened at an upper portion thereof (figs. 2 and 10 disclose outlet 102 of top cover 1 being an opening), configured to operate the air purification device (para. [0062] discloses the detection unit being configured to operate at least an air quality detecting function), and having, at the upper portion thereof (fig. 10 discloses outlet 102 being located on top cover 1), an air discharge unit (outlet 102) configured to discharge purified air (para. [0061] discloses outlet 102 being an air outlet capable of discharging purified air), the upper body being configured to be connected to one of interchangeable lower bodies (base 5 and air handling devices 2-4 form the lower body as disclosed by figs. 1-2. Para. [0062] discloses top cover 1 being capable of connecting to air handling devices below it via mating interface 108) having different capacities (components 2-5 may have different capacities based on the amount and configuration of air handling devices used. See paras. [0038]-[0039]) and including the first interchangeable body (base 5 and air handling devices 2-4 configuration of figs. 1-2.); and the first interchangeable lower body opened at an upper portion thereof (air outlet 211 of humidifying device 2. see figs. 2 and 21) and coupled to the upper body (fig. 2 discloses humidifying device 2 being coupled to top cover 1) by being brought into contact with a lower portion of the upper body (fig. 2 and para. [0043] discloses humidifying device 2 and top cover 1 coupling when being brought into contact via a magnet), the lower body having a vacant space (space defined by purifying housings 301 and 303. See fig. 18 and para. [0082]) into which a filter configured to purify air is inserted (fig. 18 and para. [0082] disclose purifying module 302 being located inside housings 301 and 303 and may consist of a filter), and having an air intake unit (air inlet 431 of dehumidifying device 4) provided on an outer surface thereof (see fig. 2) to draw in contaminated air (air inlet 431 is capable of drawing in contaminated air. See para. [0069]),
wherein the interchangeable lower bodies are implemented to have different sizes (the stack of components 2-5 may have different sizes should one of the components not be used. See para. [0038]) and to be interchangeable (see para. [0039]);
a fan (see annotated fig. 1) of the air purification device (annotated fig. A discloses the fan being part of top cover 1); and wherein the interchangeable lower bodies include the first interchangeable body (base 5 and air handling devices 2-4 configuration of figs. 1-2.).
Wang does not explicitly disclose a configuration of the fan wherein a fan rotational speed being automatically set based on a capacity of the interchangeable lower body.
However, Stahl does disclose a fan rotational speed (col. 4, lines 1-7 disclose a fan rotation speed of fan unit 4) being automatically set based on a capacity of the interchangeable lower body (col. 4, lines 1-7 discloses the rotation speed of fan unit 4 being automatically set based on desired capacity).
Wang and Stahl are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Wang to include the capability to automatically modify fan rotation speed based on desired capacity in order to adaptively meet the operating requirements of a given location (Stahl, col. 4, lines 1-7).
Regarding claim 2, Wang in view of Stahl discloses the invention of claim 1 and the combination further discloses wherein the air intake unit is provided on an entire surface (Wang: figs. 1-2 and 15-16 disclose air inlet 431 being located along a continuous surface) along an outer circumference of the first interchangeable lower body (Wang: see figs. 1-2 and 15-16) and draws in the contaminated air in all directions at 360 degrees (Wang: figs. 1-2 and para. [0073] disclose air inlet 431 being capable of drawing air from 360 degrees of direction).
Regarding claim 9, Wang in view of Stahl discloses the invention of claim 1 and the combination further discloses wherein the first interchangeable lower body and the upper body are coupled by means of magnetic members (Wang: see para. [0004]) having different magnetic polarities (Wang: see para. [0043]) and provided on a circumferential surface of the first interchangeable lower body (Wang: figs. 26-27 and para. [0120] disclose lower magnet 216b and upper magnet 217b being located on the circumferential surface of humidifying device 2) and a circumferential surface of the upper body (Wang: fig. 11 discloses top cover magnet 109 being located on the circumferential surface of top cover 1) which are brought into contact with each other (Wang: see para. [0043]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Stahl as applied to claim 1 above, and further in view of US 2011/0162335 (referred to as Frei).
Regarding claim 5, Wang in view of Stahl discloses the invention of claim 1 but does not disclose wherein a separation member having a label shape is provided on an upper circumference of the filter in order to lift up and separate the filter from the first interchangeable lower body.
However, Frei does disclose a separation member (tabs 82) having a label shape (fig. 8C discloses tabs 82 having a label shape) is provided on an upper circumference of a filter (figs. 8A-8C discloses tabs 82 being provided on the upper circumference of panel filter 5) in order to lift up and separate the filter from a lower body (see para. [0076]).
Wang and Frei are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter body of Wang to include the tabs of Frei in order to make it easier for a user to remove the filter (Frei, para. [0076]).
Regarding claim 6, Wang in view of Stahl and Frei disclose the invention of claim 5 and the combination further discloses wherein a part of the separation member is exposed to the outside (when the outer circumference of the purifying module 302 of Wang is modified with the tabs 82 of Frei the tabs may be exposed to the outside for user access. See Frei, para. [0076]) in a state in which the filter is inserted into the first interchangeable lower body (state as depicted in fig. 18 of Wang).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Stahl, as applied to claim 1 above, and further in view of US 2019/0137124 (referred to as McGarva).
Regarding claim 7, Wang in view of Stahl discloses the invention of claim 1 and the combination further discloses wherein the air discharge unit comprises: a blower fan (Wang: see annotated fig. 1) provided in the upper body (Wang: annotated fig. 1 discloses the fan being part of top cover 1) and configured to induce a flow of air (Wang: fig. 1 and annotated fig. 1 disclose a fan powered by motor 104 which is capable of inducing air flow) so that the purified air is discharged to the outside (Wang: fig. 1 discloses top cover 1, which contains the fan, being located after purifying device 3 so that purified air exits outlet 102); a first fan cover (Wang: see annotated fig. 2) provided on the upper portion of the upper body (Wang: annotated fig. 2 and fig. 2 disclose the fan cover being located on top cover 1) and configured to cover a front side of the blower fan (Wang: see annotated fig. 2 and fig. 2); 
Wang does not disclose a second fan cover provided on an upper portion of the first cover and configured to doubly cover the blower fan.
However, McGarva does disclose and a second fan cover (outlet cover 20. see fig. 3) provided on an upper portion of a first cover (fig. 3 discloses outlet cover 20 being located on an upper portion of inner protective cover 32) and configured to doubly cover a blower fan (figs. 3-4 and para. [0092] disclose two protective covers covering ventilator 34).
Wang and McGarva are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air outlet of Wang to include the double fan cover structure of McGarva in order to prevent objects of differing sizes to enter through the air outlet and damage the fan.
Regarding claim 8, Wang in view of Stahl and McGarva disclose the invention of claim 6 and the combination further discloses wherein the first fan cover comprises a first discharge port (annotated fig. 2 discloses the fan cover containing outlet 102 of Wang) in the form of a mesh (fig. 3 of McGarva discloses inner cover 32 having a mesh structure), and the second fan cover comprises a second discharge port (fig. 3-4 of McGarva discloses outlet cover defining an airflow outlet) having slits (see fig. 3 of McGarva) formed at an equal interval (see fig. 3 of McGarva).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Stahl as applied to claim 1 above, and further in view of US 2018/0181094 (referred to as Funk).
Regarding claim 10, Wang in view of Stahl discloses the invention of claim 1 and the combination further discloses wherein a slot portion (Wang: see annotated fig. 3) is provided in a circumferential surface of the upper body (Wang: annotated fig. 3 and fig. 2 discloses the slot being on the inside of outer wall 106).
Wang does not disclose a chip configured to cooperate with an IoT (Internet of things) module is mounted in the slot portion.
However, Funk does disclose a chip (processor 1410 which may be processing chips as disclosed in para. [0263]) configured to cooperate with an IoT (Internet of things) module (fig. 1 and para. [0263] disclose IoT-devices cooperating with one another. Claim 14 discloses air purifiers being IoT-devices) is mounted in a slot portion (when Wang is modified to include the processing chip of Funk it would be obvious to mount the chip in the slot with the other electronics).
Wang and Funk are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air handling device of Wang to have the Internet of Things communication of Funk in order to integrate it into a smart home (Funk, para. [0026]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of McGarva and in further in view of Stahl.
Regarding claim 12, Wang discloses an air purification device (air handling system as depicted in fig. 1 and para. [0038]) including a first interchangeable lower body (para. [0039] discloses the modular capability to install different lower body modules), the air purification device comprising: an upper body (top cover 1. See figs. 1-2 and 10) opened at an upper portion thereof (figs. 2 and 10 disclose outlet 102 of top cover 1 being an opening) and having, at the upper portion thereof, an air discharge unit (outlet 102. See fig. 10) configured to discharge purified air (para. [0061] discloses outlet 102 being an air outlet capable of discharging purified air), the upper body being configured to be connected to one of interchangeable lower bodies (base 5 and air handling devices 2-4 form the lower body as disclosed by figs. 1-2. Para. [0062] disclose top cover 1 being capable of connecting to air handling devices below it via mating interface 108) having different capacities (components 2-5 may have different capacities based on the amount and configuration of air handling devices used. See paras. [0038]-[0039]) and including the first interchangeable body (base 5 and air handling devices 2-4 configuration of figs. 1-2.); and the first interchangeable lower body opened at an upper portion thereof (air outlet 211 of humidifying device 2. see figs. 2 and 21) and coupled to the upper body (fig. 2 discloses humidifying device 2 being coupled to top cover 1) by being brought into contact with a lower portion of the upper body (fig. 2 and para. [0043] discloses humidifying device 2 and top cover 1 coupling when being brought into contact via a magnet), the first interchangeable lower body having a vacant space (space defined by purifying housings 301 and 303. See fig. 18 and para. [0082]) into which a filter configured to purify air is inserted (fig. 18 and para. [0082] disclose purifying module 302 being located inside housings 301 and 303 and may consist of a filter), and having an air intake unit (air inlet 431 of dehumidifying device 4) provided on an outer surface thereof (see fig. 2) to draw in contaminated air (air inlet 431 is capable of drawing in contaminated air. See para. [0069]), wherein the air discharge unit comprises: a blower fan (see annotated fig. 1) provided in the upper body (annotated fig. 1 discloses the fan being part of top cover 1) and configured to induce a flow of air (fig. 1 and annotated fig. 1 disclose a fan powered by motor 104 which is capable of inducing air flow) so that the purified air is discharged to the outside (fig. 1 discloses top cover 1, which contains the fan, being located after purifying device 3 so that purified air exits outlet 102); a first fan cover (see annotated fig. 2) provided on the upper portion of the upper body (annotated fig. 2 and fig. 2 disclose the fan cover being located on top cover 1) and configured to cover a front side of the blower fan (see annotated fig. 2 and fig. 2); and wherein the interchangeable lower bodies are implemented to have different sizes (the stack of components 2-5 may have different sizes should one of the components not be used. See para. [0038]) and to be interchangeable (see para. [0039]); a fan (see annotated fig. 1) of the air purification device (annotated fig. A discloses the fan being part of top cover 1); and wherein the interchangeable lower bodies include the first interchangeable body (base 5 and air handling devices 2-4 configuration of figs. 1-2.).
Wang does not disclose a second fan cover provided on an upper portion of the first cover and configured to doubly cover the blower fan.
However, McGarva does disclose and a second fan cover (outlet cover 20. see fig. 3) provided on an upper portion of a first cover (fig. 3 discloses outlet cover 20 being located on an upper portion of inner protective cover 32) and configured to doubly cover a blower fan (figs. 3-4 and para. [0092] disclose two protective covers covering ventilator 34).
Wang and McGarva are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air outlet of Wang to include the double fan cover structure of McGarva in order to prevent objects of differing sizes to enter through the air outlet and damage the fan.
Wang does not explicitly disclose a configuration of the fan wherein a fan rotational speed being automatically set based on a capacity of the interchangeable lower body.
However, Stahl does disclose a fan rotational speed (col. 4, lines 1-7 disclose a fan rotation speed of fan unit 4) being automatically set based on a capacity of the interchangeable lower body (col. 4, lines 1-7 discloses the rotation speed of fan unit 4 being automatically set based on desired capacity).
Wang and Stahl are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Wang to include the capability to automatically modify fan rotation speed based on desired capacity in order to adaptively meet the operating requirements of a given location (Stahl, col. 4, lines 1-7).

Annotated Figures

    PNG
    media_image1.png
    619
    1092
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 2 from Wang.

    PNG
    media_image2.png
    827
    935
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 10 from Wang.

    PNG
    media_image3.png
    842
    921
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 12 from Wang.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A combination of the novel limitation “the interchangeable lower bodies … including the first interchangeable body” and the examiner not being persuaded by the applicant’s arguments necessitate this action being made final.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,277,036 (Dieckmann et al.) a modular air conditioning system with adjustable capacity; and
US 2006/0277875 (Schuld) discloses a stackable air purifier system with expandable housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762